DETAILED ACTION
Response to Amendment
The examiner notes that the current Office Action is in response to the Supplemental Amendments filed 11 February 2021, which were intended by the applicant to replace the amendments filed 3 February 2021, as clarified in the telephonic interview held 25 February 2021 with Alex Yu.

Claim Objections
Claim 45 is objected to because of the following informalities:  the word “form” in line 2 should be changed to “forms”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 51 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter into the bin receptacle.  The application as a whole shows no clear structural configuration in the drawings and has no supporting written description supporting that the second bin connector extends into the receptacle.  For the sake of the current Office Action, the examiner will consider the claim to define the second bin connector as engaging or forming a portion of the bin receptacle to engage the first bin connector when the collection bin is positioned in the bin receptacle.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of claim 42 disclosing that the first portion is configured to be supported on a floor surface is not further limiting because any object is inherently capable of .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-20, 23, 26-28, 31, 37, 38, 41, 42, 44, 45 and 47-53 are rejected under 35 U.S.C. 103 as being unpatentable over Hahm et al. (2007/0226949) in view of Park et al. (2001/0049928) and Tani (2005/0166355).
Regarding claims 16, 18, 23, 26 and 31, Hahm discloses a robotic cleaning system comprising: a mobile robot (100) comprising: a drive system (112) configured to maneuver the mobile robot about an environment; a cleaning bin (120) located in a rear portion of the mobile 
Regarding claims 19, 20, 27, 28, 37 and 38, Hahm further discloses first and second bin connectors (150/250) and Park provides similar first and second bin connectors (41/second bin connector shown in Fig. 2, adjacent to reference number 11, clearly understood to be the outlet from the first portion 10, connecting to the first bin connector for airflow therethrough) providing a flow path from the cleaning bin to the collection bin. 
Regarding claims 41 and 42, Hahm and Park both further disclose that the first portion (main housing) of the evacuation station comprises the air mover (220 of Hahm/ motor 20 of Park, recited as in the main body in paragraph 24) and that the first portion is configured to be supported on a floor surface when the second portion (collection bin 230/30) is removed (wheels shown on both bodies that will inherently support the station regardless of whether the collection bin is removed therefrom). 
  Regarding claims 44-45, the collection bin and graspable mechanism/handle taught by Park are provided on an upwardly angled surface that is considered to at least partially extend in a vertical direction, such that both portions would define portions of the vertically extending outer surface of the evacuation station of Hahm, when the removable collection bin configuration of Park is applied thereto. 
Regarding claim 47, the collection bin of Park is clearly shown to be attached to a top surface of the receiving portion of the main body to be removed in a direction substantially (at least partially) parallel to the ground (as shown in Fig. 2, or inherently capable of removal in a direction completely parallel to the ground of the main body were slightly tilted forward during removal).
Regarding claim 48, then the removable bin configuration of Park is applied to the evacuation station of Hahm, the second (main body) portion of the evacuation station comprises the first bin connector on a vertically extending surface (surface shown by Park substantially vertically oriented as shown in Fig. 1) of the second portion, and the first portion of the evacuation station comprises a second bin connector on a vertically extending surface (also substantially vertically extending and at least partially vertically extending as shown in Fig. 1) of the first portion, the second bin connector configured to engage with the first bin connector and configured to disengage from the first bin connector as the second portion is disengaged in the direction substantially parallel (as discussed for claim 47) to the ground surface.
Regarding claim 49, the collection bin taught by Park is provided on an upwardly angled surface that is considered to at least partially extend in a horizontal direction and clearly forms a top surface of the main body when installed, such that the collection bin would define a portion of the horizontally extending top surface of the evacuation station of Hahm, when the removable collection bin configuration of Park is applied thereto.
Regarding claims 50-53, when the removable bin configuration of Park is applied to the evacuation station of Hahm, as discussed supra, the first portion of the evacuation station will .

Claims 17, 24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hahm et al. (2007/0226949) in view of Park et al. (2001/0049928) and Tani (2005/0166355) as applied to claims 16, 23 and 31 and further in view of Uehigashi et al. (2005/0183229).
Hahm also fails to disclose a bin full indicator for a user interface device.  Uehigashi discloses a similar robotic cleaner having a focus on the bin full detecting device and how to .

Claims 21, 22, 29, 30, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hahm et al. (2007/0226949) in view of Park et al. (2001/0049928) and Tani (2005/0166355) as applied to claims 16, 23 and 31 and further in view of Cohen et al. (7,332,890).
Hahm discloses the system having the robotic cleaner as discussed supra but only vaguely discloses that a return function is provided for the robotic cleaner to return to the evacuation station, citing the function as well known in the art (paragraph 103).  Cohen discloses a common navigation/homing function for a similar robotic cleaner to return to the base station, and teaches that the system comprises an infrared system with an infrared receiver on the robotic cleaner.  Therefore, it further would have been obvious to one of ordinary skill in the art to provide the navigation/homing system of Cohen to the system of Hahm, to provide a known homing system as disclosed by Hahm.  

Claims 43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Hahm et al. (2007/0226949) in view of Park et al. (2001/0049928) and Tani (2005/0166355) as applied to claim 16 and further in view of Oh et al. (7,555,808).
Regarding claim 43, although Hahm fails to disclose a filter on the first portion, it is very well known in the art for any vacuum cleaning device to have a primary separator similar to the collection bin (230) of Hahm, and also at least one additional filter between the collection bin and the suction fan/motor, typically known as a pre-motor filter for further protection of the motor from any debris or dust that may pass through the primary separator(s).  Oh similarly discloses a filter (140) that is separate from the primary separators, for protecting the motor from any additional debris that may pass through the primary separator.  Therefore, it further would have been obvious to one of ordinary skill in the art to provide at least one similar pre-motor filter separate from the collection bin of Hahm, as taught by Oh, to further protect the motor.
Regarding claim 46, Hahm discloses that the collection bin is positioned primarily above the evacuation port, and Park further discloses a location for the collection bin at an upper portion of the cleaner body, as discussed supra, but both fail to disclose that the collection bin as a whole is positioned above the evacuation port.  Oh, discloses another similar cleaner body, having a lower evacuation port, similar to Hahm, and a passage extending below the collection bin to the connector of the separating/collecting unit, to allow for the vacuum inlet to be positioned at the lowest possible location, adjacent to the floor as required by Hahm to engage the evacuation port of the robotic cleaner, and also maintaining the elevated location of the collection bin as taught by Park, to allow for easy access and removal.  Therefore, it further . 

Response to Arguments
Applicant’s arguments, see Remarks, filed 11 February 2021, with respect to the rejections of all pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, replacing the previously applied Hayashi reference with Park et al., as discussed supra, which teaches all of the amended and new limitation regarding the collection bin (second portion) and handle being formed as external portions of the main body and evacuation station.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al. (7,412,748) discloses another similar cleaning system having similar structure to the applicant’s claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        26 February 2021